 Case 2:21-cv-10964-PDB-KGA ECF No. 1, PageID.1 Filed 04/28/21 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

EDWARD MARTELL,

       Plaintiff,                          Case No. 21-cv-
-vs-
                                           Hon.
HOLCIM (US) INC.                           Mag.
a foreign profit corporation,

       Defendant.

Barry S. Fagan (P34275)
Ryan O. Rosenberg (P84530)
FAGAN MCMANUS, P.C.
Attorneys for Plaintiff
25892 Woodward Avenue
Royal Oak, MI 48067-0910
(248) 542-6300
bfagan@faganlawpc.com
rrosenberg@faganlawpc.com

                      COMPLAINT AND JURY DEMAND

                There is no other pending or resolved civil action
                  arising out of the transaction or occurrence
                            alleged in the Complaint.

       NOW COMES Plaintiff, EDWARD MARTELL, by and through his

attorneys, FAGAN MCMANUS, P.C., and for his cause of action against the

Defendant states as follows:

                      JURISDICTIONAL ALLEGATIONS

       1.     Plaintiff, EDWARD MARTELL, is an individual residing in the
 Case 2:21-cv-10964-PDB-KGA ECF No. 1, PageID.2 Filed 04/28/21 Page 2 of 12




City of Monroe, County of Monroe, State of Michigan.

        2.   Defendant, HOLCIM (US) INC., is a Foreign Profit Corporation

and, at all times pertinent hereto, did conduct business in the City of

Dundee, County of Monroe, State of Michigan.

        3.   This Court has jurisdiction pursuant to 28 U.S.C. §1331 (federal

question), 28 U.S.C. §1332 (diversity of citizenship) and 28 U.S.C. §1367

(supplemental).

        4.   The amount in controversy is in excess of $75,000.00,

exclusive of interest, costs and attorneys’ fees.


                          GENERAL ALLEGATIONS

        5.   Plaintiff date of birth is October 16, 1956.

        6.   Plaintiff commenced his employment with Defendant in January

2009.

        7.   Plaintiff initially worked for Defendant as a Commodity Manager

and had the primary responsibility to develop and implement strategy for

purchasing electricity and natural gas in Canada and the United States.

        8.   In the position, Plaintiff reported to Alt Martinez (“Martinez”).

        9.   Plaintiff became a Regional Category Manager effective June

15, 2018 and continued to report to Martinez, who then held the title of Vice

President of Procurement.


                                        2
 Case 2:21-cv-10964-PDB-KGA ECF No. 1, PageID.3 Filed 04/28/21 Page 3 of 12




      10.    In the position of Regional Category Manager, Plaintiff had the

same primary job responsibilities.

      11.    During his employment, Plaintiff consistently received good

performance reviews from Martinez, which included feedback on his 2017

review, that “Ed as always delivers on his goals every year” and on his

2018 review, that “Ed consistently performs and is a recognized expert in

the Company.”

      12.    Plaintiff was also responsible for the implementation of

projects that resulted in significant savings and positive media for

Defendant.

      13.    On May 10, 2019 Plaintiff was called to a meeting and was

informed that he should start transitioning his natural gas procurement

duties to a significantly younger Regional Category Manager, Chris

Dueweke. No warning or explanation was given for the removal of his

duties and Plaintiff did not request less work.

      14.    At the end of 2019, for the first time, Plaintiff was given a less

than satisfactory review by Martinez. Martinez told Plaintiff that he “had to

ding” Plaintiff based upon an alleged complaint from another significantly

younger Regional Category Manager, Wendy Payne (“Payne”). During the

review, Martinez asked Plaintiff what his retirement plans were, as he had



                                       3
 Case 2:21-cv-10964-PDB-KGA ECF No. 1, PageID.4 Filed 04/28/21 Page 4 of 12




done for the last several reviews. Plaintiff responded to the review

indicating that “I strongly disagree”.

      15.   On September 11, 2020 Plaintiff was informed that he was

being placed on a Performance Improvement Plan (“PIP”). Plaintiff was

also informed that he would be reporting to Payne during the PIP and that

she would be “supporting” and monitoring his performance on the PIP.

      16.   On September 21, 2020 Plaintiff sent an email to Martinez and

Human Resources Manager, Kristie Kraftchick, expressing his strong

disagreement with the PIP, that he could not sign it, and that it was his

belief that the removal of his duties on May 10, 2019, the less than

satisfactory 2019 performance review, and the PIP were all part of a

process to “push me out of the organization” and were designed to “lead to

my exit from the company”.

      17.   In response, Plaintiff was told that he was required to sign the

PIP, and that he could not indicate on the document that he disagreed with

it or it would be treated as a resignation. Plaintiff then signed the PIP under

protest.

      18.   On October 7, 2020 Martinez sent an email to 75 employees of

Defendant and “Aggregate US” announcing that Payne had taken over

Plaintiff’s duties overseeing the electricity and natural gas sectors and



                                         4
 Case 2:21-cv-10964-PDB-KGA ECF No. 1, PageID.5 Filed 04/28/21 Page 5 of 12




describing Payne’s and Plaintiff’s new duties. The email also indicated that

“Ed Martell reports to Wendy.” Plaintiff was intentionally omitted from the

email.

      19.   On October 11, 2020 a letter was sent to Martinez on behalf of

Plaintiff alleging that Plaintiff was being discriminated against based upon

his age and describing in detail his opposition to the discriminatory conduct.

      20.   On December 3, 2020 Plaintiff was informed that his

employment with Defendant was being terminated.

      21.   Plaintiff’s remaining job responsibilities were replaced by

Payne.

      22.   On January 5, 2021 Plaintiff filed a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) alleging

age discrimination and retaliation in violation of the Age Discrimination in

Employment Act of 1967, as amended.

      23.   This Court has jurisdiction over this matter as more than 60

days have elapsed since Plaintiff filed his Charge of Discrimination with the

EEOC.


                          COUNT I
  VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT

     24.    Plaintiff incorporates paragraphs 1 through 23 above as if



                                      5
 Case 2:21-cv-10964-PDB-KGA ECF No. 1, PageID.6 Filed 04/28/21 Page 6 of 12




specifically repeated herein.

     25.    At all times pertinent hereto Plaintiff was qualified for protection

against age discrimination under the Age Discrimination in Employment Act

of 1967, as amended (hereinafter referred to as the “ADEA”).

     26.    Pursuant to the ADEA, specifically 29 U.S.C. § 623(a), it shall

be unlawful for an employer:

            a.    To fail or refuse to hire or to discharge any individual or
                  otherwise discriminate against an individual with respect
                  to his compensation, terms, conditions, or privileges of
                  employment, because of such individual’s age.


     27.    Defendant is an employer within the meaning of the ADEA.

     28.    Defendant discriminated against Plaintiff because of his age

and violated the ADEA in the following particulars:

            a.    Removing some of Plaintiff’s job responsibilities and
                  giving them to a significantly younger and less
                  experienced employee;

            b.    Giving Plaintiff an unfair and inaccurate performance
                  review for 2019;

            c.    Repeatedly asking Plaintiff about his retirement plans;

            d.    Unfairly placing Plaintiff on a PIP on September 11, 2019
                  and having him report to a significantly younger co-worker
                  who was supposed to “support” and monitor his
                  performance on the PIP;

            e.    Removing additional job responsibilities from Plaintiff
                  while he was on the PIP and giving them to the younger


                                       6
 Case 2:21-cv-10964-PDB-KGA ECF No. 1, PageID.7 Filed 04/28/21 Page 7 of 12




                  co-worker that he was reporting to.

            f.    Subjecting Plaintiff to a hostile work environment;

            g.    Terminating Plaintiff’s employment;

            h.    Replacing Plaintiff with a significantly younger employee;

            i.    Other acts of age discrimination to be determined through
                  discovery.


     29.    Pursuant to the ADEA, specifically, 29 U.S.C. § 623(d), it shall

be unlawful to discriminate against an employee for opposing a violation of

the ADEA.

     30.    Defendant discriminated and retaliated against Plaintiff for

submitting a complaint of age discrimination in the letter to Martinez dated

October 21, 2020, by terminating Plaintiff’s employment on December 3,

2020.

     31.    As a direct and proximate result of Defendant’s discriminatory

and retaliatory conduct toward Plaintiff, Plaintiff has suffered and will in the

future suffer damages including, but not limited to:

            a.    Loss of wages and earning potential;

            b.    Loss of employee benefits;

            c.    Loss of promotional opportunities;

            d.    Other damages to be determined.



                                       7
 Case 2:21-cv-10964-PDB-KGA ECF No. 1, PageID.8 Filed 04/28/21 Page 8 of 12




      32.   The above-referenced discriminatory conduct by Defendant

toward Plaintiff was willful and, as a result, Plaintiff is entitled to liquidated

damages pursuant to 29 U.S.C. § 626(b).

      33.   Plaintiff is also seeking equitable relief, including back-pay,

front-pay, and other equitable relief the Court deems appropriate.

      WHEREFORE, Plaintiff prays this Honorable Court enter Judgment

against Defendant, in whatever amount the Court or jury determines to be

fair, just, and adequate compensation for the injuries and damages

sustained, past and future, together with interest, costs, an award of

attorneys’ fees, and an award of liquidated damages. Plaintiff also seeks

equitable relief including back-pay, front-pay, or other equitable relief the

Court deems appropriate.


                           COUNT II
       VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT

      34.   Plaintiff incorporates paragraphs 1 through 33 above as if

specifically repeated herein.

      35.   Defendant is an employer within the meaning of the Elliott-

Larsen Civil Rights Act (hereinafter referred to as the “ELCRA”).

      36.   The ELCRA prohibits, among other things, discrimination based

upon age.


                                        8
Case 2:21-cv-10964-PDB-KGA ECF No. 1, PageID.9 Filed 04/28/21 Page 9 of 12




     37.   Notwithstanding the duties owed to Plaintiff pursuant to the

ELCRA, Defendant discriminated against Plaintiff, subjected Plaintiff to a

hostile work environment, and took adverse action toward him because of

his age including, but not limited to:

           a.    Removing some of Plaintiff’s job responsibilities and
                 giving them to a significantly younger and less
                 experienced employee;

           b.    Giving Plaintiff an unfair and inaccurate performance
                 review for 2019;

           c.    Repeatedly asking Plaintiff about his retirement plans;

           d.    Unfairly placing Plaintiff on a PIP on September 11, 2019
                 and having him report to a significantly younger co-worker
                 who was supposed to “support” and monitor his
                 performance on the PIP;

           e.    Removing additional job responsibilities from Plaintiff
                 while he was on the PIP and giving them to the younger
                 co-worker that he was reporting to.

           f.    Subjecting Plaintiff to a hostile work environment;

           g.    Terminating Plaintiff’s employment;

           h.    Replacing Plaintiff with a significantly younger employee;

           i.    Other acts of age discrimination to be determined through
                 discovery.




                                         9
Case 2:21-cv-10964-PDB-KGA ECF No. 1, PageID.10 Filed 04/28/21 Page 10 of 12




        38.   Pursuant to M.C.L. § 37.2701(a), it is a violation of ELCRA to

retaliate or discriminate against an employee because the employee has

opposed age discrimination in the workplace.

        39.   Defendant discriminated and retaliated against Plaintiff for

submitting a complaint of age discrimination in the letter to Martinez dated

October 21, 2020, by terminating Plaintiff’s employment on December 3,

2020.

        40.   As a direct and proximate result of Defendant’s discriminatory

and retaliatory conduct toward Plaintiff, Plaintiff has suffered and will in the

future suffer damages including, but not limited to:

              a.   Loss of wages and earning potential;

              b.   Loss of employee benefits;

              c.   Loss of promotional opportunities;

              d.   Loss of professional esteem and consequent damage to
                   Plaintiff’s professional career;

              e.   Extreme embarrassment, humiliation, inconvenience,
                   mental anguish, indignity, outrage and disappointment;

              f.   Exemplary damages;

              g.   Other damages to be determined.


        41.   Plaintiff also seeks equitable relief, including back-pay, front-

pay, and other equitable relief the Court deems appropriate.


                                       10
Case 2:21-cv-10964-PDB-KGA ECF No. 1, PageID.11 Filed 04/28/21 Page 11 of 12




     WHEREFORE, Plaintiff prays for Judgment against Defendant, in

whatever amount the Court or jury determines to be fair, just, and adequate

compensation for the injuries and damages sustained, together with

interest, costs, and attorneys’ fees.    Plaintiff also seeks equitable relief

including back-pay, front-pay, or other equitable relief the Court deems

appropriate.

                                          Respectfully submitted,

                                          FAGAN MCMANUS, P.C.

                                          By: /s/ Barry S. Fagan
                                             Barry S. Fagan (P34275)
                                             Attorney for Plaintiff
                                             25892 Woodward Avenue
                                             Royal Oak, MI 48067-0910
                                             (248) 542-6300
Dated: April 28, 2021                        bfagan@faganlawpc.com




                                    11
Case 2:21-cv-10964-PDB-KGA ECF No. 1, PageID.12 Filed 04/28/21 Page 12 of 12




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EDWARD MARTELL,

       Plaintiff,                        Case No. 21-cv-
-vs-
                                         Hon.
HOLCIM (US) INC.                         Mag.
a foreign profit corporation,

       Defendant.

Barry S. Fagan (P34275)
Ryan O. Rosenberg (P84530)
FAGAN MCMANUS, P.C.
Attorneys for Plaintiff
25892 Woodward Avenue
Royal Oak, MI 48067-0910
(248) 542-6300
bfagan@faganlawpc.com

                    PLAINTIFF'S DEMAND FOR JURY TRIAL

       NOW COME the above-named Plaintiff, by and through his attorneys,

FAGAN MCMANUS, P.C., and hereby demands trial by jury in the above

matter.

                                         FAGAN MCMANUS, P.C.

                                         By: /s/ Barry S. Fagan
                                            Barry S. Fagan (P34275)
                                            Attorney for Plaintiff
                                            25892 Woodward Avenue
                                            Royal Oak, MI 48067-0910
                                            (248) 542-6300
Dated: April 28, 2021                       bfagan@faganlawpc.com


                                    12
